Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered April 12, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, after sufficient inquiry, notwithstanding defendant’s conclusory claims of innocence and coercion, since the plea was knowing, voluntary and intelligent, and since defendant declined the opportunity to elaborate on his claims or to pursue the matter any further (see, People v Vasquez, 242 AD2d 452).
Defendant’s guilty plea forecloses appellate review of the court’s Sandoval ruling (People v Atkins, 239 AD2d 108, lv denied 90 NY2d 901). Concur—Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.